United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-1733
                       ___________________________

                     Inmer Alexander Alvarado-Hernandez

                            lllllllllllllllllllllPetitioner

                                          v.

       Matthew G. Whitaker, Acting Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                          Submitted: January 17, 2019
                            Filed: January 23, 2019
                                 [Unpublished]
                                 ____________

Before BENTON, BOWMAN, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Guatemalan citizen Inmer Alexander Alvarado-Hernandez petitions for review
of an order of the Board of Immigration Appeals dismissing his appeal from the
decision of an immigration judge (IJ) denying his request for asylum and withholding
of removal.1 Having jurisdiction under 8 U.S.C. § 1252, this court denies the petition.

       After careful review, this court concludes that substantial evidence supports the
determination that Alvarado-Hernandez failed to show past persecution in Guatemala,
or a well-founded fear of future persecution there, due to any protected ground. See
8 U.S.C. § 1158(b)(1) (asylum requirements); Garcia-Milian v. Lynch, 825 F.3d 943,
945 (8th Cir. 2016) (standard of review); Constanza v. Holder, 647 F.3d 749, 753
(8th Cir. 2011) (particular social group). Having failed to satisfy his burden of proof
for his asylum claim, Alvarado-Hernandez has necessarily failed to satisfy the more
rigorous standard for withholding of removal. See Matul-Hernandez v. Holder, 685
F.3d 707, 713 (8th Cir. 2012).

      The petition is denied. See 8th Cir. R. 47B.
                       ______________________________




      1
        The IJ’s denial of relief under the Convention Against Torture is not before
this panel. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004) (claim
not raised in opening brief is waived).

                                          -2-